Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The objection to Claim 11 is withdrawn in light of Applicant’s amendment filed on 3/7/22.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (RAY, US Pub. No.: 2019-0213254; XU, US Pub. No.: 2017-0068499; PENDERGAST, US Pub. No.: 2010-0281375) does not teach nor suggest in detail the limitations: 
“A computer-implemented method for execution using a server computer and at least a first mobile computing device and a second mobile computing device, the method comprising the computer-implemented steps of: downloading copies of a story application to at least the first mobile computing device and the second mobile computing device; using the story application, retrieving a story script that is programmed with a plurality of script lines for two or more characters, each of the script lines comprising at least a reading direction having text in a human-readable language, each of the script lines comprising one or more swappable variables, each of the swappable variables having a readable description,  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record RAY does not teach or suggest in detail that each of the swappable variables contains a delimiter symbol whereby the story application is programmed to recognize the delimiter symbol as a swappable variable.  The prior art does not teach that the story application invokes a first camera of the first mobile computing device, or causes recording a first video clip of a first iteration of a first character while presenting the lines of the story script in a display of the first mobile computing device.  The prior art is also silent as to receiving, during the recording of at least the first video clip, a spoken value for each of the swappable variables, silent to the story application invoking a second camera of the second mobile computing device or causing recording a second video clip of a first iteration of a second character while presenting other lines of the story script in a second display of the second mobile computing device.  Finally, the prior art does not teach combining the first video clip and the second clip to form a new clip or causing presenting the new clip at the first mobile computing device as presented by the Applicant.  
RAY only teaches a first mobile computing device that may download copies of a story application and using the story application to retrieve a story script that is programmed with a plurality of script lines for two or more characters, each of the script lines have a reading direction with text in a human-readable language, each of the script lines comprising one or more swappable variables, each of the swappable variables 
Whereby Applicant invention claims that each of the swappable variables contains a delimiter symbol whereby the story application is programmed to recognize the delimiter symbol as a swappable variable, and claims that the story application invokes a first camera of the first mobile computing device, and causes recording a first video clip of a first iteration of a first character while presenting the lines of the story script in a display of the first mobile computing device.  The claims also recite receiving, during the recording of at least the first video clip, a spoken value for each of the swappable variables, and recites the story application invoking a second camera of the second mobile computing device or causing recording a second video clip of a first 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 5, 8-17, 20, 23-25 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481